Exhibit 10.10

Execution Version

EMPLOYEE TRANSITION AND ADMINISTRATIVE SERVICES AGREEMENT

THIS EMPLOYEE TRANSITION AND ADMINISTRATIVE SERVICES AGREEMENT (this
“Agreement”), dated as of August 31, 2012, is made by and between (i) Sears
Holdings Management Corporation on behalf of itself and its Affiliates (“SHMC”
or the “Service Provider”); and (ii) Sears Hometown and Outlet Stores, Inc.
(“SHO”), Sears Authorized Hometown Stores, LLC (“Hometown”), and Sears Outlet
Stores, L.L.C. (“Outlet” and together with SHO and Hometown, collectively the
“SHO Group”).

RECITALS

WHEREAS, Service Provider is a wholly owned subsidiary of Sears Holdings
Corporation (“SHLD”), and SHLD has determined that it would be appropriate,
desirable and in the best interests of SHLD and the shareholders of SHLD to
separate the SHO Business from SHLD; and

WHEREAS, SHLD and SHO have entered into the Separation Agreement, dated
August 8, 2012 (the “Separation Agreement”), pursuant to which SHLD intends to
distribute to its stockholders its entire interest in the SHO Business by way of
a Rights Offering; and

WHEREAS, after the Rights Offering, it is contemplated by the parties that
certain employees working for the SHO Business will be transferred to the SHO
Group, and Service Provider will provide certain administrative services to the
SHO Group for a certain period of time, all on the terms and conditions set
forth herein; and

NOW, THEREFORE, in consideration of the foregoing and mutual covenants and
agreements contained herein and in the Separation Agreement, and intending to be
legally bound hereby, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Capitalized Terms. Capitalized terms used but not defined in this Agreement
shall have the meanings ascribed to them in the Separation Agreement.

1.2 Certain Defined Terms. For the purposes of this Agreement:

“Affiliate” means (solely for purposes of this Agreement and for no other
purpose) (i) with respect to SHO, its Subsidiaries, and (ii) with respect to the
Service Provider, SHLD and the subsidiaries of SHLD (other than Sears Canada,
Inc.).

“Benefit Plan“ means, with respect to an entity, each plan, program, policy,
agreement, arrangement or understanding that is a deferred compensation,
executive compensation, incentive bonus or other bonus, pension, profit sharing,
savings, retirement,



--------------------------------------------------------------------------------

severance pay, salary continuation, life, death benefit, health,
hospitalization, sick leave, vacation pay, disability or accident insurance or
other employee benefit plan, program, agreement or arrangement, including any
“employee benefit plan” (as defined in Section 3(3) of ERISA) sponsored,
maintained or contributed to by such entity or to which such entity is a party
or under which such entity has any obligation; provided that no SHLD Restricted
Stock Award, nor any plan under which any such SHLD Restricted Stock Award is
granted, shall constitute a “Benefit Plan” under this Agreement. In addition, no
Employment Agreement shall constitute a Benefit Plan for purposes hereof.

“Benefits Transition Period” has the meaning set forth in Section 3.4 (f).

“Cash Retention Award” or “Other Cash Retention Award” has the meaning set forth
in Section 3.6.

“COBRA“ means continuation of group health coverage provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended and
regulations promulgated thereunder.

“Code” means the U.S. Internal Revenue Code of 1986, as amended and regulations
promulgated thereunder.

“Continuing Plans” has the meaning set forth in Section 3.4(f).

“Employment Agreement“ means any individual employment, retention, incentive
bonus, severance or other individual compensatory agreement between any employee
and a member of the SHLD Group or the SHO Group.

“ERISA“ means the Employee Retirement Income Security Act of 1974, as amended
and regulations promulgated thereunder.

“Party” means (a) SHO, Hometown, and Outlet, on the one hand, and (b) SHMC, on
the other hand.

“Person” is defined in the Separation Agreement, but for convenience is
duplicated here, provided that the definition in the Separation Agreement
controls. Person means any individual, partnership, firm, corporation, limited
liability company, association, trust, joint venture, unincorporated
organization, other entity or Governmental Authority, as well as any syndicate
or group that would be deemed to be a person under Section 13(d)(3) of the
Exchange Act.

“Plan Payee“ means, as to an individual who participates in a Benefit Plan, such
individual’s dependents, beneficiaries, alternate payees and alternate
recipients, as applicable under such Benefit Plan.

“Separation Agreement” is defined in the Recitals hereof.

“SHLD Benefit Plan“ means, as of the Rights Closing Effective Time, any Benefit
Plan sponsored, maintained or made available by any member of the SHLD Group.
SHLD Benefit Plan shall also mean any multi-employer plan (as defined in
Section 3(37) of

 

2



--------------------------------------------------------------------------------

ERISA) to which any member of the SHLD Group contributes for the benefit of its
employees. For the avoidance of doubt, no member of the SHLD Group shall be
deemed to sponsor or maintain any Benefit Plan if its relationship to such
Benefit Plan is solely to administer such Benefit Plan or provide to SHO any
reimbursement in respect of such Benefit Plan. The SHLD Benefit Plans (excluding
any multi-employer plans) shall be those Benefit Plans sponsored, maintained or
made available solely by one or more members of the SHLD Group following the
Rights Closing Effective Time. SHLD Benefit Plans shall not include the SHO AIP
and the SHO LTIP upon the assignment and assumption of such plans by SHO as of
the Rights Closing Effective Time.

“SHLD Common Stock” means the common stock of SHLD, par value $0.01 per share.

“SHLD DC Plan” means each of the following qualified defined contribution plans:
the Sears Holdings 401(k) Savings Plan, the Lands’ End, Inc. Retirement Plan,
and the Sears Holdings Puerto Rico Savings Plan.

“SHLD” means Sears Holdings Corporation.

“SHLD Employment Agreement“ means all Employment Agreements to which any member
of the SHLD Group is a party and to which no member of the SHO Group is a party
or beneficiary as of the Rights Closing Effective Time. SHLD Employment
Agreements shall not include any Employment Agreement originally between a
member of the SHLD Group and a SHO Employee that is assigned to and assumed by
the SHO Group as of the Rights Closing Effective Time, in accordance with
Section 3.3(d) below. The SHLD Employment Agreements shall be the responsibility
of one or more members of the SHLD Group following the Rights Closing Effective
Time.

“SHLD Group“ is defined in the Separation Agreement, but for convenience is
duplicated here, provided that the definition in the Separation Agreement
controls. SHLD Group means, collectively, SHLD and all of its Subsidiaries other
than members of the SHO Group.

“SHLD Restricted Stock Award” has the meaning set forth in Section 3.6.

“SHLD Severance Plan” has the meaning set forth in Section 3.4(e).

“SHLD Pension Plan” has the meaning set forth in Section 3.4(b)(i).

“SHLD SRIP” has the meaning set forth in Section 3.4(b)(ii).

“SHLD Welfare Plan“ means each SHLD Benefit Plan that is a Welfare Plan.

“SHO AIP” has the meaning set forth in Section 3.5.

“SHO Benefit Plan“ means any Benefit Plan sponsored, maintained or made
available by any member of the SHO Group, and any Benefit Plan made available to
SHO Employees by a designee at the direction of SHO. During the applicable
Benefits Transition

 

3



--------------------------------------------------------------------------------

Period, the Continuing Plans shall be deemed SHO Benefit Plans, which are made
available by SHO to eligible SHO Employees. No member of the SHLD Group shall be
deemed to sponsor or maintain any SHO Benefit Plan if its relationship to such
Benefit Plan is solely to administer such Benefit Plan or provide to SHO or any
SHO Employee (or Plan Payee) any reimbursement in respect of such Benefit Plan.
In addition, SHLD is not responsible for any federal or state liability that
SHO, the SHO Benefit Plan, or SHO’s designee may incur due to the relationship
between SHO and the designee, or the structure of the SHO Benefit Plan.

“SHO Employee” is defined in Section 3.1.

“SHO Employee Liabilities” means all potential or actual employment-related,
employee benefits-related, or other Liabilities, whether arising on or after the
Rights Closing Effective Time, with respect to: (a) SHO Employees (and their
respective Plan Payees); (b) any other individuals asserting rights or
obligations stemming from their services to or in connection with the SHO Group
or the SHO Business; (c) SHO Employment Agreements; and (d) the SHO Benefit
Plans, except as otherwise provided in this Agreement or the Separation
Agreement.

“SHO Employment Agreement“ means any Employment Agreement (a) between the SHLD
Group and a SHO Employee who is transferred to SHO as of the Rights Closing
Effective Time, or (b) to which any member of the SHO Group is a party and to
which no member of the SHLD Group is a party. The SHO Employment Agreements
shall be the sole responsibility of one or more members of the SHO Group as of
the Rights Closing Effective Time.

“SHO Group“ is defined in the Separation Agreement, but for convenience is
duplicated here, provided that the definition in the Separation Agreement
controls. SHO Group means, collectively, SHO, Hometown, Outlet, and all other
Persons that hereafter become a Subsidiary of SHO.

“SHO LTIP” has the meaning set forth in Section 3.5.

“SHO Welfare Plan“ means each SHO Benefit Plan that is a Welfare Plan, including
Welfare Plans sponsored or maintained by SHO or by a designee of SHO and made
available to SHO Employees, and including the Continuing Plans, as of the Rights
Closing Effective Time or during the Benefits Transition Period.

“Welfare Plan“ means each Benefit Plan that provides life insurance, health
care, dental care, vision care, employee assistance programs (EAP), accidental
death and dismemberment insurance, disability, severance, vacation or other
group welfare or fringe benefits, including, but not limited to, a benefit that
is an “employee welfare benefit plan” as described in Section 3(1) of ERISA.

1.3 Other. In this Agreement (i) “include,” “includes,” and “including” are
inclusive and mean, respectively, “include without limitation,” “includes
without limitation,” and “including without limitation,” (ii) “or” is
disjunctive but not necessarily exclusive, (iii) “will” expresses an imperative,
an obligation, or a requirement, (iv) numbered “section” and “article”
references refer to sections and articles, respectively, of this Agreement
unless otherwise specified, (v) unless otherwise indicated all references to a
number of days will mean calendar days unless otherwise specified and all
references to months or years will mean calendar months or years, and (vi) $ or
Dollars will mean U.S. Dollars.

 

4



--------------------------------------------------------------------------------

ARTICLE II

TERM

2.1 General Term. This Agreement shall be in effect commencing immediately
following the “Rights Closing Effective Time” specified in the Separation
Agreement and continuing until 5:00 p.m. (Central Time) on the last day of the
sixty-sixth month following the Rights Closing Effective Time, subject to
earlier termination in accordance with Section 6.1.

ARTICLE III

TREATMENT OF SHO EMPLOYEES ON AND AFTER THE EFFECTIVE DATE

3.1 Transfer of Employees.

(a) On the Rights Closing Effective Time, (a) all employees of the SHO Group
(“Existing SHO Group Employees”) will remain employees of the SHO Group; and
(b) all employees of the SHLD Group who are properly coded in the HRIS systems
under code “SHS,” and all other employees of the SHLD Group who are then working
primarily for the SHO Business, shall be transferred from the SHLD Group to a
member of the SHO Group or its designee in accordance with applicable Law
(“Transferred Employees”). The Existing SHO Group Employees and the Transferred
Employees are referred to collectively as the “SHO Employees.” As a result,
members of the SHO Group or their designees will be or become the employers of
all of the SHO Employees.

(b) For the avoidance of doubt: (i) SHO Employees shall include all employees
described above who are on a leave of absence, whether paid or unpaid, from
which such employee is permitted to return (in accordance with his or her
employer’s personnel policies, as applicable, or applicable Law, as of the
Rights Closing Effective Time (“Inactive SHO Employee”); and (ii) the parties
shall complete Schedule 4.1 hereto prior to the Rights Closing Effective Time,
constituting a list of all the SHO Employees (including employees on leave), and
such schedule shall be binding on the parties.

(c) Service Provider and/or its Affiliates and the SHO Group shall take
reasonable steps to effect an orderly transfer of the Transferred Employees as
of the Rights Closing Effective Time and the applicable employment-related data
related to the SHO Employees (including but not limited to salary, payroll,
benefit coverage, and compensation history) to the SHO Group, effective as of
the Rights Closing Effective Time (or such earlier date as may be agreed by the
parties). Notwithstanding the foregoing, SHMC shall retain copies of or continue
to have access to such employment-related data as needed to provide the
Administrative Services contemplated herein. The SHO Group shall pay Service
Provider reasonable charges for its and its Affiliates’ services and expenses in
connection with the transfer of employees and the transfer of applicable
information. In the event that the SHO Group does not accept the transfer of any
SHO Employee, or any SHO Employee elects not to

 

5



--------------------------------------------------------------------------------

continue in his or her employment, then the SHO Group shall be responsible for,
and shall reimburse Service Provider for, the costs and liabilities arising out
of or relating to Service Provider’s or its Affiliate’s termination or retention
of such employees, including without limitation any severance-related liability
to which such SHO Employee is or claims to be entitled.

(d) The terms of this Agreement (including the obligations of SHO pursuant to
this Article IV) shall apply to any Inactive SHO Employee, and SHMC shall
deliver to SHO a list of the names of all Inactive SHO Employees as of the
Rights Closing Effective Time and SHO shall maintain and update such list and
provide thereafter to SHMC as needed to provide the Administrative Service
contemplated hereunder. Until the earlier of the date on which an Inactive SHO
Employee is able to return to active employment status, and presents him or
herself for work, and the end of the Benefits Transition Period, SHMC shall
(a) provide to such Inactive Service Employee (and each beneficiary or eligible
dependent thereof) coverage or eligibility for coverage under the applicable
SHLD Benefit Plans, subject to the terms, conditions and continued availability
of such plans, and (b) administer, on behalf of SHO, all claims relating to
employee benefit obligations with respect to such Inactive SHO Employee (and
each beneficiary or eligible dependent thereof); provided, however, that SHO
shall reimburse SHMC for all costs associated with all such Inactive Service
Employees in accordance with Section 5.1 and 5.5 of this Agreement to the extent
Service Provider is required to make any payments during the Benefits Transition
Period or thereafter under SHLD Benefit Plans in effect as of the Rights Closing
Effective Time and/or during the Benefits Transition Period.

3.2 Notice Requirements. The SHO Group shall bear any liability that may accrue
to the SHO Employees or to any unit of government under the Worker Adjustment
and Retraining Notification Act of 1988, as amended (the “WARN Act”), or any
similar state Law, arising out of (a) the transactions under the Separation
Agreement and this Agreement, including the transfer of employees pursuant
hereto, and (b) any actions any action taken by the SHO Group after the Rights
Closing Effective Time.

3.3 Assignment and Assumption of Liabilities. Effective as of the Rights Closing
Effective Time, Service Provider hereby assigns and SHO hereby assumes and/or
retains, all of the following liabilities, obligations and agreements with
respect to the SHO Employees, whether arising before or after the Rights Closing
Effective Time, except as expressly otherwise provided in Section 3.4 (for
purposes of this Agreement “Assumed Liabilities”):

(a) the existing collective bargaining agreements;

(b) all of the following obligations of Service Provider with respect to the SHO
Employees: (i) accrued but unpaid salaries, wages, overtime, bonuses/incentives,
including without limitation the incentive programs referred to in
Section 3.3(e) below and the related payroll taxes; (ii) liabilities for accrued
but unpaid vacation, illness and other approved leaves of absence; and
(iii) liabilities for insurance and pension contributions to multi-employer
plans, if any, pursuant to the terms of any applicable collective bargaining
agreement;

(c) all liabilities and requirements under COBRA with respect to all SHO
Employees and their respective Plan Payees who, immediately prior to the Rights
Closing

 

6



--------------------------------------------------------------------------------

Effective Time, were participating in, or entitled to present or future benefits
under the SHLD Welfare Plans (which shall be deemed to be a SHO Welfare Plan
during the Benefits Transition Period), pursuant to COBRA or who have a COBRA
qualifying event (as defined in Section 4980B of the Code) on or after the
Rights Closing Effective Time;

(d) all liabilities arising out of or relating to all SHO Employment Agreements;

(e) all liabilities arising out of or relating to claims made by or with respect
to SHO Employees under any SHLD Severance Plan;

(f) all accruals and outstanding liabilities arising out of or relating to
(i) fiscal year 2012 under the SHLD AIP and (ii) the 2010, 2011 and, if
applicable as of the Rights Closing Effective Time, the 2012 fiscal year
accruals and liabilities under SHLD LTIP, to the extent attributable to
Transferred Employees, in accordance with Section 3.5;

(g) all liabilities arising out of or relating to any SHO Cash Retention Award
or Other Cash Retention Award, in accordance with Section 3.6;

(h) all other Liabilities with respect to the employment, service, termination
of employment or termination of service of any SHO Employees, their respective
Plan Payees, and other service providers (including any individual who is, or
was, an independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker, or nonpayroll worker of any member of SHO or in any other
employment, non-employment, or retainer arrangement, or relationship with any
member of SHO), in each case to the extent arising in connection with or as a
result of employment with or the performance of services for the SHO Business
from and after the Rights Closing Effective Time, and

(i) all other SHO Employee Liabilities, except as excluded under Section 3.4(b),
(c) and (d).

Effective as of the Rights Closing Effective Time, SHO shall be solely
responsible for all the SHO Assumed Liabilities, and SHMC and its Affiliates
shall not have any obligation for SHO Employee Liabilities. SHMC will provide
copies of all SHO Employment Agreements and other assumed documents to SHO. SHMC
shall use reasonable efforts to transfer or cause to be transferred to SHO
documentation related to such SHO Employment Agreements, including offer
letters, agreements and other instruments reasonably required for the
maintenance and administration of the SHO Employment Agreements

3.4 Cessation of Participation and Allocation of Liabilities With Respect to
Benefit Plans.

(a) Benefit Plans Generally. Except as otherwise specifically provided in
Section 3.4(f) of this Agreement, as of the Rights Closing Effective Time, each
SHO Employee (and each such individual’s Plan Payees) shall cease participation
in all SHLD Benefit Plans (subject to COBRA obligations, which are assumed by
the SHO Group pursuant to Section 3.3(c) above) and, as of such time, SHO shall
or shall cause another member of the SHO Group to have in effect or make
available such SHO Benefit Plans, including Continuing Plans during the Benefits
Transition Period, as are necessary to comply with its obligations pursuant to
this Agreement.

 

7



--------------------------------------------------------------------------------

(b) Pension Benefits.

(i) As of the Rights Closing Effective Time, each SHO Employee who is a
participant in the Sears Holdings Pension Plan (the “SHLD Pension Plan”) (which
is a frozen defined benefit pension plan) will cease to actively participate in
the SHLD Pension Plan and will be treated as a terminated participant or
retiree, as applicable, under the SHLD Pension Plan. No additional service will
accrue under the SHLD Pension Plan after such date for any purpose (e.g.,
eligibility or vesting) with respect to a SHO Employee until or unless such SHO
Employee again becomes a SHLD employee. Notwithstanding any other provision
contained herein, neither SHO nor its Affiliates will have any Liability with
respect to the SHLD Pension Plan for any SHO Employee, and their respective Plan
Payees, except as required by Law.

(ii) As of the Rights Closing Effective Time, each SHO Employee who is a
participant in the Sears, Roebuck and Co.’s Supplemental Retirement Income Plan
(the “SHLD SRIP”) (which is a frozen, non-qualified deferred compensation plan
that supplements the pension benefit under the SHLD Pension Plan for certain
participants of the SHLD Pension Plan) will cease to actively participate in the
SHLD SRIP and will be treated as a terminated participant or retiree, as
applicable, under the SHLD SRIP. No additional service will accrue under the
SHLD SRIP after such date for any purpose (e.g., eligibility or vesting).
Notwithstanding any other provision contained herein, neither SHO nor any SHO
Affiliate will have any Liability with respect to the SHLD SRIP for any SHO
Employee, and their respective Plan Payees, except as required by Law.

(iii) As soon as practicable after the Rights Closing Effective Time, the
recordkeeper for the SHLD Pension Plan and SHLD SRIP will inform the SHO
Employees who are participants in the SHLD Pension Plan and SHLD SRIP of their
rights thereunder; and SHLD will process distributions in accordance with the
terms of the SHLD Pension Plan and SHLD SRIP, as applicable.

(c) DC Plans.

(i) As of the Rights Closing Effective Time, each SHO Employee who is a
participant in a SHLD DC Plan will cease to actively participate in such SHLD DC
Plan and each such SHO Employee will be treated as a terminated participant
under the SHLD DC Plan, and no additional service will accrue under the SHLD DC
Plan after such date for any purpose (e.g., eligibility or vesting) until or
unless such SHO Employee again becomes an SHLD employee. Notwithstanding any
other provision contained herein, neither SHO nor any SHO Affiliate will have
any Liability with respect to an SHLD DC for any SHO Employee, and their
respective Plan Payees, except as required by Law.

(ii) As soon as practicable after the Rights Closing Effective Time, SHO
Employees will be informed of their options with respect to their account
balances under the SHLD DC Plans.

(d) Employee Stock Purchase Plan. All SHO Employees shall cease active
participation in the Sears Holdings Corporation Associate Stock Purchase Plan
(the “SHLD Associate Stock Purchase Plan”) with respect to offering periods
ending after the Rights Closing

 

8



--------------------------------------------------------------------------------

Effective Time and shall be treated in the same manner as other similarly
situated terminated employees of SHMC or its Affiliates. For the avoidance of
doubt, the SHO Employees who participated in the SHLD Associate Stock Purchase
Plan prior to the Rights Closing Effective Time shall continue to participate in
any offering period under SHLD Associate Stock Purchase Plan ending prior to the
Rights Closing Effective Time (subject to any action taken by any such SHO
Employee who is participating in this plan to terminate his or her participation
prior to the Rights Closing Effective Time). SHO will have no Liability with
respect to the SHLD Associate Stock Purchase Plan for any SHO Employee, except
as required by Law.

(e) Severance Plans. All SHO Employees shall cease to be eligible to participate
under any transition pay plan sponsored by SHLD (“SHLD Severance Plans”) as of
the Rights Closing Effective Time. Service Provider (including its Subsidiaries
and Affiliates) shall have no Liability or obligation under any SHLD Severance
Plan with respect to SHO Employees, and the transfer of an employees of the SHO
Group to SHO shall not entitle any such SHO Employee to severance-related pay or
benefits under any SHLD Severance Plan. To the extent the SHO Group establishes
a severance plan or policy, SHMC shall provide Administrative Services with
respect to such plan or policy in accordance with Article IV and Appendix B.

(f) Welfare Plans.

(i) Continuing Plans. As of the Rights Closing Effective Time, the SHO Employees
will be eligible to continue to participate in certain SHLD Welfare Plans, as
described in, and for the periods and subject to the limitations described in,
Appendix B (such plans referred to as the “Continuing Plans”), to the extent
they were eligible to participate in such plans prior to the Rights Closing
Effective Time or become eligible to participate during the Benefits Transition
Period (as defined herein). Notwithstanding anything herein to the contrary,
participation in such plans is subject to the terms, conditions and continued
availability and maintenance of such plans, as they may change from time to
time, and SHMC and its Affiliates shall have the right to terminate and modify
such plans from time to time; provided that unless required by Law or by a third
party carrier or service provider, SHMC and its Affiliates shall not initiate a
change in such plans that is targeted to exclude the SHO Employees. With respect
to each Continuing Plan, the period from the Rights Closing Effective Time
through the date on which such Continuing Plan ceases to be available to the SHO
Employees, whether by operation, expiration, or termination of such plan or
otherwise, is referred to as the “Benefits Transition Period.” During the
Benefits Transition Period, SHMC will be the third party administrator with
respect to the Continuing Plans on behalf of SHO, and SHO will be the fiduciary
of such plans for ERISA purposes with respect to SHO Employees participating in
a Continuing Plan.

(ii) Expiration of Continuing Plans. The Benefits Transition Period for a
Continuing Plan shall cease as of the earlier of (A) the end of the applicable
Benefits Transition Period as set forth in Appendix B, or (B) the effective date
of a SHO Benefit Plan established to replace such Continuing Plan, as of which
date the SHO Employees shall cease to participate or be eligible to participate
in such Continuing Plan.

(iii) Other Plans. Except with respect to the Continuing Plans as described in
Section 3.4(f)(i) above, all SHO Employees shall cease to be eligible to
participate in any SHLD Welfare Plan (subject to COBRA continuation coverage
rights, if any) as of the Rights Closing Effective Time.

 

9



--------------------------------------------------------------------------------

3.5 Incentive Plans.

(a) Annual Incentive Plan. The SHO Employees shall cease to be eligible to
receive any incentive award under the Sears Holdings Annual Incentive Plan
(“SHLD AIP”) as of the Rights Closing Effective Time. SHO and the SHO Group
shall, prior to or as of the Rights Closing Effective Time, establish an Annual
Incentive Plan (“SHO AIP”), effective as of the Rights Closing Effective Time,
and shall be solely responsible for all annual incentive awards that become
payable under the terms of the SHO AIP for 2012 and any other performance period
ending on or after the Rights Closing Effective Time. All accruals and
outstanding liabilities arising out of or relating to fiscal year 2012
attributable to Transferred Employees under the SHLD AIP will be transferred to
and assumed by SHO and the SHO Group under the SHO AIP as of the Rights Closing
Effective Time or prior to the payment date, as agreed by the parties prior to
the Rights Closing Effective Time. SHO and the SHO Group hereby accept and agree
to such assumption and agree to pay all such liabilities under the SHO AIP.

(b) Long-Term Incentive Plans. The SHO Employees shall cease to be eligible to
receive any incentive award under the Sears Holdings Corporation Long-Term
Incentive Program (“SHLD LTIP”) as of the Rights Closing Effective Time. SHO and
the SHO Group shall, prior to or as of the Rights Closing Effective Time,
establish a Long-Term Incentive Program (“SHO LTIP”), effective as of the Rights
Closing Effective Time, and shall be solely responsible for all incentive awards
that become payable under the terms of the SHO LTIP for 2012 and any other
performance period ending on or after the Rights Closing Effective Time. All
accruals and outstanding liabilities arising out of or relating to (i) the close
out of the 2010-2012 and 2011-2013 incentive programs under the SHLD LTIP with
respect to the SHO Employees and (ii) the 2012-2014 incentive program, if any,
will be transferred to and assumed by SHO and the SHO Group under the SHO LTIP
as of the Rights Closing Effective Time or prior to the payment date, as agreed
by the parties prior to the Rights Closing Effective Time. SHO and the SHO Group
hereby accept and agree to such assumption and agree to pay all such liabilities
the SHLD LTIP.

(c) SHO also shall be solely responsible for any other incentives or bonuses
that have been awarded to SHO Employee as of or after the Rights Closing
Effective Time that become payable to SHO Employees under any other SHO
incentive or bonus program with respect to 2012 and any other performance period
ending on or after the Rights Closing Effective Time.

3.6 Restricted Stock Awards; Cash Retention Awards.

(a) Any unvested restricted stock award with respect to SHLD Common Stock
including any cash right or award issued with respect to such restricted stock
award (“SHLD Restricted Stock Award”) that was granted under or pursuant to any
equity compensation plan or arrangement of SHLD, that, as of the Rights Closing
Effective Time, is held by any SHO Employee, shall be forfeited in accordance
with its terms. As of the Rights Closing Effective Time, SHO will award each
such SHO Employee equivalent cash retention award (“SHO

 

10



--------------------------------------------------------------------------------

Cash Retention Award”), which will continue to be subject to the same
(remaining) vesting schedule as the SHLD Restricted Stock Award it replaces.
Equivalent value with respect to the forfeited portion of the SHLD Restricted
Stock Award constituted by SHLD Common Stock will be determined based upon the
market closing price of SHLD Common Stock on the day before the Rights Closing
Effective Time during regular trading hours. That closing price will be
multiplied by the number of forfeited shares (rounded down to the nearest whole
share) for each award to arrive at the dollar value of the Replacement Cash
Retention Award. To the extent a SHO Employee also has unvested cash rights or
awards issued with respect to his or her unvested SHLD Restricted Stock Award,
this amount shall be added to arrive at the value of a SHO Cash Retention Award.
All SHO Cash Retention Awards shall be assigned to and assumed by the SHO Group
as of the Rights Closing Effective Time in accordance with Section 3.3.

(b) Any outstanding SHLD employee retention award payable in cash that was
awarded to, and as of the Rights Closing Effective Time is held by, any SHO
Employee (“SHLD Cash Retention Awards”) shall be assigned to and assumed by the
SHO Group as of the Rights Closing Effective Time in accordance with Section 3.3
(“Other Cash Retention Award”).

3.7 No Duplication or Acceleration of Benefits. Notwithstanding anything to the
contrary in this Agreement or the Separation Agreement, no SHO Employee shall
receive benefits under a SHLD Benefit Plan that duplicate benefits provided by
the corresponding SHO Benefit Plan. Furthermore, unless expressly provided for
in this Agreement or the Separation Agreement or required by applicable Law, no
provision in this Agreement shall be construed to create any right to accelerate
vesting or entitlements to any compensation or Benefit Plan on the part of any
SHO Employee or former SHO Employee, except as specifically provided for under
SHO Employment Agreement or Cash Retention Award or Other Cash Retention Award.

3.8 Service Crediting under SHO Benefit Plans.

(a) General. From and after the Rights Closing Effective Time or after the
Benefits Transition Period, as applicable, SHO shall, and shall cause its
Affiliates, and successors to, provide credit under the SHO Benefit Plans to SHO
Employees for their service with SHO and its predecessors and affiliates
(including but not limited to service for the SHO Business, the SHO Group,
Service Provider and SHLD) for all purposes to the same extent that such service
was recognized under the relevant SHLD Benefit Plans prior to the Rights Closing
Effective Time or under the relevant Continuing Plan prior to the lapse of the
Benefits Transition Period. Service shall be credited under SHO Benefit Plans
for all purposes, including but not limited to, determining eligibility to
participate, vesting, and eligibility to retire; provided, however, that service
shall not be recognized to the extent that such recognition would result in the
duplication of benefits.

(b) Noncontinuous Employees. If a former employee of the SHO Group or SHLD Group
(such Group, the “Original Group“) becomes employed by a member of the other
Group (such Group, the “Transferee Group”) without having been continuously
employed by a member of the Original Group from the Rights Closing Effective
Time through the date such former employee commences active employment with a
member of the Transferee Group, then the Benefits Plans of the Transferee Group
will not recognize for any purpose such individual’s

 

11



--------------------------------------------------------------------------------

service with the Original Group before or after the Rights Closing Effective
Time, except to the extent required by Law or the terms of any such Benefit
Plan. If a former employee is rehired by his or her Original Group then all such
individual’s service shall be recognized by the Benefit Plans of the Original
Group to the extent required by Law the terms of any such Benefit Plan.

3.9 Assignment of Employment Agreements. All SHO Employment Agreements will be
assigned to and assumed by SHO, pursuant to Section 3.3. SHMC will provide
copies of all SHO Employment Agreements and other assumed documents to SHO. SHMC
shall use reasonable efforts to transfer or cause to be transferred to SHO
documentation related to such SHO Employment Agreements, including offer
letters, agreements and other instruments reasonably required for the
maintenance and administration of the SHO Employment Agreements.

3.10 Administration of SHO Benefit Plans. As of and after the Rights Closing
Effective Time, SHO or its delegate shall be exclusively responsible for
administering each SHO Benefit Plan, excluding Continuing Plans, and each SHO
Employment Agreement in accordance with its terms and for all obligations and
liabilities with respect to the SHO Employment Agreements and all benefits owed
to individuals who are parties to the SHO Employment Agreements, whether entered
into before, on or after the Rights Closing Effective Time. SHO shall not assume
sponsorship, maintenance or administration of any Benefit Plan or Employment
Agreement that is not a SHO Benefit Plan or a SHO Employment Agreement or
receive or assume any assets or liabilities in connection with any such Benefit
Plan or Employment Agreement. Further, SHO agrees to enforce the non-competition
provision and related definition of “Sears Competitor” under any Employment
Agreement assumed by SHO as of the Rights Closing Effective Time, with respect
to any termination occurring after the Rights Closing Effective Time with
protective covenants still in effect after the Rights Closing Effective Time and
during the term of the Services Agreement.

3.11 Plan-Related Litigation. Notwithstanding anything herein to the contrary,
the management of the defense of all litigation related to the SHLD Benefit
Plans, the SHLD Employment Agreements, the SHO Benefit Plans and the SHO
Employment Agreements shall be governed by the Separation Agreement, and this
Agreement shall govern the allocation of Liabilities related to any such
litigation.

3.12 Workers’ Compensation. Except as otherwise expressly provided below, the
SHLD Group shall be responsible for all worker’s compensation Liabilities
relating to, arising out of or resulting from any claim by a SHO Employee
resulting from an accident or other work-related injury that occurs prior to the
Rights Closing Effective Time; provided, however, that with respect to claims by
SHO Employees relating to, arising out of or resulting from an accident or other
work-related injury that occurs prior to the Rights Closing Effective Time, the
provisions of Section 8.1(b) of the Separation Agreement shall apply. Except as
otherwise expressly provided below, the SHO Group shall be solely responsible
for all worker’s compensation Liabilities relating to, arising out of or
resulting from any claim by a SHO Employee resulting from an accident or other
work-related injury occurring on or following the Rights Closing Effective Time.
With respect to any claim by a SHO Employee relating to, arising out of or
resulting from an occupational disease (an “OD Claim”) which becomes manifest at
any time prior to, on or after the Rights Closing Effective Time, if different
from the allocation outlined above based on the date the claim arose,
Liabilities with respect to such claim

 

12



--------------------------------------------------------------------------------

shall be allocable by and between the SHLD Group and the SHO Group in a manner
consistent with the manner in which such liabilities are allocated in accordance
with the provisions of applicable Law between the respective issuers of workers’
compensation coverage purchased by each such entity, provided, however, that to
the extent any portion of an OD Claim is deemed to have arisen on a date prior
to the Rights Closing Effective Time, such claim shall be subject to the
provisions of Section 8.1(b) of the Separation Agreement. The SHO Group and the
SHLD Group shall each use its commercially reasonable best efforts to cooperate
with each other and their respective carriers in respect of any such OD Claim,
in order to carry out the intent of the immediately preceding sentence, and
comply with the terms of the underlying contracts or policies covering such SHO
Employee with respect to any such OD Claim and any applicable law.

3.13 Cooperation. Service Provider and SHO shall, and shall cause their
respective Affiliates to use reasonable best efforts to cooperate with respect
to any employee compensation or benefits matters that Service Provider or SHO,
as applicable, reasonably determines require the cooperation of both Service
Provider and SHO in order to accomplish the objectives of this Agreement.
Without limiting the generality of the preceding sentence, (a) Service Provider
and SHO shall cooperate in coordinating each of their respective payroll systems
in connection with the transfers of SHO Employees to the SHO Group’s payroll as
of the Rights Closing Effective Time, and (b) Service Provider shall transfer
records to the SHO Group as reasonably necessary for the proper administration
of the participation of SHO Employees in any SHO Benefit Plan, to the extent
such records are in Service Provider’s possession. The obligations of SHO and
Service Provider to cooperate pursuant to this Section 3.13 shall remain in
effect until all audits of all Benefit Plans and certification of goals and
payments under a SHLD AIP or SHLD LTIP, with respect to which the other Party
may have information, have been completed or the applicable statute of
limitations with respect to such audits has expired.

ARTICLE IV

ADMINISTRATIVE SERVICES

4.1 Administrative Services. During the term of this Agreement, Service Provider
(or its Subsidiaries or Affiliates) will provide to the SHO Group certain human
resource administrative and business process outsourcing services, as described
in Statements of Work (“SOWs”) to be entered into between the Parties or as
otherwise agreed in writing by the Parties (such services referred to as the
“Administrative Services”). The Administrative Services shall include aspects of
payroll administration services, time and attendance, employee scheduling, human
resources and benefits administration, employee contact center and support
services, recruiting and learning support, compensation management support,
leadership development, and other human resources and benefits-related services.
Service Provider may provide the Administrative Services directly or through a
designee, or may subcontract out all or a portion of the Administrative
Services. Except as otherwise provided in the applicable Statement of Work,
nothing in this Agreement shall give Service Provider an exclusive right to
provide, or require the SHO Group to purchase exclusively from Service Provider,
any administrative services.

4.2 Use of Services. The SHO Group agrees to the following with regard to its
use of the Administrative Services:

 

13



--------------------------------------------------------------------------------

(a) The SHO Group, and not Service Provider, will be solely responsible for all
decisions relating to the relationship between the SHO Group and SHO Employees.

(b) The SHO Group will be responsible for the manner in which it uses
Administrative Services, including the manner in which it interprets and acts
upon any guidance or recommendation provided by Service Provider.

(c) The SHO Group will be responsible for the consequences of any instruction or
request SHO may give to Service Provider.

(d) The SHO Group shall use Administrative Services in accordance with the terms
and conditions of this Agreement as well as any policies established by Service
Provider (or its Subsidiaries or Affiliates) from time to time (provided such
policies shall not limit or otherwise modify the terms of this Agreement,
including the parties rights or obligations hereunder).

(e) The SHO Group shall not resell, directly or indirectly, the Administrative
Services or any portion thereof to any Party other than SHO, its Subsidiaries or
Affiliates.

4.3 SOWs. All SOWs must be in writing and signed by both parties to be
effective. In the event of a conflict among the terms of the various documents
that at any given time constitute this Agreement, the following order of
precedence shall apply: (a) any Amendment thereto (as defined below) shall
control over any conflicting terms in the document that it is amending (e.g., a
SOW or this Agreement); and (b) the Agreement shall control over any conflicting
terms of an SOW, unless the SOW specifically references conflicting terms of
this Agreement that the SOW is changing.

4.4 Inherent Services. If any services, functions, tasks, activities, or other
responsibilities not specifically described in any SOW but which are reasonably
required for the proper performance and provision of the Administrative Services
described in any SOW to the same extent and in the same manner as if
specifically described herein (collectively, “Inherent Services”), such
services, functions, tasks, activities, and responsibilities shall be deemed to
be included within the scope of the Administrative Services to be provided
hereunder, as if such services, functions, tasks, activities, and
responsibilities were specifically described in this Agreement or a SOW.

4.5 Standard of Care. Except as otherwise set forth in this Agreement, Service
Provider does not assume any responsibility under this Agreement other than to
render the Administrative Services in good faith, without willful misconduct or
gross negligence. Service Provider makes no other guarantee, representation, or
warranty of any kind (whether express or implied) regarding any of the Services
provided hereunder, and expressly disclaims all other guarantees,
representations, and warranties of any nature whatsoever, whether statutory,
oral, written, express or implied, including any warranties of merchantability
or fitness for a particular purpose and any warranties arising from course of
dealing or usage of trade. Service Provider will only be obligated to provide
Services in a manner consistent with past practice (including prioritization
among projects for Service Provider, Service Provider’s Affiliates, and SHO).
Notwithstanding anything herein to the contrary, Service Provider shall not
provide any legal services or legal advice to the SHO Group, the SHO Group is
not entitled to rely on Service Provider for legal advice and counsel, nor shall
Service Provider’s advice be construed as legal advice.

 

14



--------------------------------------------------------------------------------

4.6 Good Faith Cooperation; Alternatives. Service Provider and the SHO Group
will use good faith efforts to cooperate with each other in all matters relating
to the provision and receipt of the Administrative Services, including
acquisition of required third-party contractor consents (if any). If Service
Provider reasonably believes it is unable to provide any Service because of a
failure to obtain third-party contractor consents or because of
impracticability, Service Provider will notify the SHO Group promptly after
Service Provider becomes aware of such fact and the parties will cooperate to
determine the best alternative approach.

4.7 Use of Third Parties. Service Provider may use any Affiliate or any
unaffiliated third-party contractor to provide the Administrative Services to
the extent the Affiliate or the unaffiliated third-party contractor provides
comparable services to Service Provider or, if not, if the SHO Group gives its
prior written consent (which consent the SHO Group will not unreasonably
withhold or delay).

4.8 Assets of the SHO Group. During the term of this Agreement, (i) Service
Provider and its Affiliates and third-party contractors may use, at no charge,
all of the software and other assets, tangible and intangible, of the SHO Group
(together, the “Assets”) to the extent necessary to perform the Administrative
Services, and (ii) the SHO Group will consult with Service Provider prior to
upgrading or replacing any of the Assets that are necessary for Service Provider
to provide the Administrative Services.

4.9 Ownership of Data and Other Assets. Neither Party will acquire any right,
title or interest in any Asset that is owned or licensed by the other and used
to provide the Administrative Services. All data provided by or on behalf of a
Party to the other Party for the purpose of providing the Administrative
Services will remain the property of the providing Party; provided, however,
that with respect to any Continuing Plans, Service Provider shall have the right
to retain all data needed to satisfy record retention best practices and ERISA
reporting and disclosure requirements. To the extent the provision of any
Administrative Service involves intellectual property, including software or
patented or copyrighted material, or material constituting trade secrets,
neither Party will copy, modify, reverse engineer, decompile or in any way alter
any of such material, or otherwise use such material in a manner inconsistent
with the terms and provisions of this Agreement, without the express written
consent of the other Party. All specifications, tapes, software, programs,
services, manuals, materials, and documentation developed or provided by Service
Provider or its Affiliates and utilized in performing this Agreement, will be
and remain the property of Service Provider or its Affiliates and may not be
sold, transferred, disseminated, or conveyed by the SHO Group to any other
entity or used other than in performance of this Agreement without the express
written permission of Service Provider.

4.10 Termination of an Individual Service for Convenience by SHO. Subject to the
next sentence, the SHO Group, upon 60-day’s prior written notice to Service
Provider, may terminate for the SHO Group’s convenience any individual
Administrative Service at the end of a SHO fiscal month. The SHO Group may not
terminate an individual Administrative Service if the termination would
adversely affect Service Provider’s ability to perform another Administrative
Service. If any individual Administrative Service is terminated, the

 

15



--------------------------------------------------------------------------------

Administrative Service Fee shall be reduced by the amount of the reduction in
Service Provider’s variable costs attributable to the terminated Administrative
Service, which reduction amount SHO and Service Provider shall determine by good
faith negotiations. The SHO Group agrees to reimburse Service Provider for any
costs incurred in the termination of such a service at the request of the SHO
Group.

4.11 Adjustments. If after the Effective Date, Service Provider determines in
good faith that items included in the Administrative Services cannot be provided
or need to be adjusted, then upon Service Provider’s demonstration of such
facts, the Parties shall in good faith negotiate an appropriate adjustment to
the Administrative Services. In addition, if there is a change in legislation,
adoption of a regulation or other matters that affect Service Provider’s ability
to provide certain of the Administrative Services, then upon Service Provider’s
demonstration of such facts, the Parties shall in good faith negotiate an
appropriate adjustment to the Administrative Services to be provided.

ARTICLE V

PAYMENTS BY SHO

5.1 Fee for Administrative Services. In consideration for the Administrative
Services, the SHO Group shall pay to Service Provider the fees and cost
reimbursements set forth on Appendix A (collectively, the “Administrative
Service Fee”), in the manner set forth on Appendix A. The Administrative Service
Fee will not include amounts payable under the Services Agreement. The payment
of the Administrative Service Fee shall be made by wire transfer to an account
to be designated by Service Provider, at such times as shall be agreed between
the parties. The payment of the Administrative Service Fee shall not be subject
to any right of setoff.

5.2 Audit Rights. The SHO Group shall have the right, from time to time upon
reasonable prior notice and during normal business hours, to inspect Service
Provider’s records as reasonably necessary to verify the calculation of costs
and fees payable by the SHO Group to Service Provider under this Agreement,
including third party vendor statements and accounts.

5.3 Recalculation of Administrative Service Fees. The parties acknowledge and
agree that the Administrative Service Fee was calculated based on the
expectation that the fee will compensate Service Provider for its costs related
to the provision of Administrative Services under this Agreement (including
wages, benefits, and insurance, but excluding costs of SHO Claims covered by the
indemnification provisions of this Agreement, costs of termination or severance
which are otherwise to be reimbursed by the SHO Group, and costs of additional
services) plus the profit margin described on Appendix A. If after the date
hereof Service Provider in good faith determines that the Administrative
Services Fee was miscalculated, or did not fully take into account all costs
(other than the excluded costs referred to in the preceding sentence), or
otherwise does not compensate Service Provider for such costs plus such profit
margin, then upon Service Provider’s demonstration of such facts, the parties
shall in good faith negotiate an appropriate adjustment to the Administrative
Service Fee. In addition, if there is a change in legislation, adoption of a
regulation or other matters that result in an increase or decrease in the cost
or amount of services from those currently being projected by Service Provider,
then upon Service Provider’s demonstration of such facts, the parties shall in
good faith negotiate an appropriate adjustment to the Administrative Service
Fee.

 

16



--------------------------------------------------------------------------------

5.4 Covered Administrative Services. The Administrative Services Fee shall be
for the Administrative Services which shall be more fully described in SOWs or
other agreements to be agreed to prior to the Rights Closing Effective Time. In
the event that SHO desires Service Provider to provide additional or more
comprehensive services, the Parties shall negotiate with respect to the
provision of such services and the fees therefore.

5.5 Expenses. In addition to the Administrative Service Fee, the SHO Group will
reimburse Service Provider for all other reasonable out-of-pocket expenses
actually incurred in its performance of the Administrative Services, that are
not included in the Administrative Service Fee (“Expenses”). To the extent
reasonably practicable, Service Provider will provide the SHO Group with notice
of such Expenses prior to incurring them. The SHO Group shall reimburse Service
Provider for or will pay directly any or all third-party contractors providing
services to or for the benefit of the SHO Group.

5.6 Taxes; Insurance. Fees do not include applicable taxes. The SHO Group will
be responsible for the payment of all taxes payable in connection with the
Administrative Services including sales, use, excise, value-added, business,
service, goods and services, consumption, withholding, and other similar taxes
or duties, including taxes incurred on transactions between and among Service
Provider, its Affiliates, and third-party contractors, along with any related
interest and penalties (“Transaction Taxes”). The SHO Group will reimburse
Service Provider for any deficiency relating to Transaction Taxes that are the
SHO Group’s responsibility under this Agreement. Notwithstanding anything in
this Section 5.6 to the contrary, each Party will be responsible for its own
income and franchise taxes, employment taxes, and property taxes. Each Party
will provide to the other Party any resale exemption, multiple points of use
certificates, treaty certification and other exemption information reasonably
requested by the other Party.

ARTICLE VI

TERMINATION

6.1 Termination of this Agreement.

(a) Subject to the next sentence, either Party may terminate this Agreement in
the event of a material breach of this Agreement by the other Party if the
breach is curable by the breaching Party and the breaching Party fails to cure
the breach within thirty (30) days following its receipt of written notice of
the breach from the non-breaching Party. If the breach is not curable by the
breaching Party, the non-breaching Party may immediately terminate this
Agreement following the non-breaching Party’s delivery of notice to the
breaching Party.

(b) Either Party may terminate this Agreement (whichever Party is entitled to
terminate, the “Terminating Party”) effective immediately upon thirty (30)-days’
advance written notice to the other Party if (i) the Terminating Party or any of
its Affiliates terminates the Separation Agreement as a result of a material
breach of, or a material default by, the other Party or its Affiliates of their
obligations in the Separation Agreement, (ii) the Terminating Party or any of
its Affiliates terminates a License Agreement in accordance with its terms as a
result of a

 

17



--------------------------------------------------------------------------------

material breach of, or a material default by, the other Party or its Affiliates
of their obligations in the License Agreement, (iii) the Terminating Party or
any of its Affiliates terminates the Merchandising Agreement in accordance with
its terms as a result of a material breach of, or a material default by, the
other Party or its Affiliates of their obligations in the Merchandising
Agreement, or (iv) the Terminating Party or any of its Affiliates terminates the
Shop Your Way Rewards Retail Establishment Agreement dated August 8, 2012
between SHO and Service Provider (the “SYW Agreement”) in accordance with its
terms as a result of a material breach of, or a material default by, the other
Party or its Affiliates of their obligations in the SYW Agreement. “License
Agreement” means each of the following, each dated August 8, 2012: the Store
License Agreement between Hometown and SHMC; the Store License Agreement between
Sears Home Appliance Showrooms, LLC and SHMC; the Store License Agreement
between Outlet and SHMC; and the Trademark License Agreement between SHO and
Sears, Roebuck and Co.

(c) Service Provider may terminate this Agreement if a Stockholding Change (as
defined in the Services Agreement) occurs.

(d) The SHO Group and Service Provider each may terminate this Agreement after
the Rights Closing Effective Time, upon at least one year’s prior written notice
to the other delivered after the Rights Closing Effective Time (provided such
termination date shall be at the end of a payroll period).

ARTICLE VII

INDEMNIFICATION AND INSURANCE

7.1 Indemnification by SHO Group. The SHO Group will defend, indemnify, and hold
harmless Service Provider and its Affiliates and their respective
Representatives, from and against any and all costs, liabilities, losses,
penalties, expenses and damages (including reasonable attorneys’ fees) of every
kind and nature (“Losses”) arising from or relating to third-party claims,
demands, litigation, and suits related to or arising out of the SHO Employees,
the employment or termination of the SHO Employees, or this Agreement (including
the performance or nonperformance of services under this Agreement) (together
“SHO Claims”), except to the extent that such SHO Claims are caused by: (i) a
failure by Service Provider to comply with reasonable instructions from the SHO
Group; or (ii) any grossly negligent act or omission, willful misconduct, or
willful failure of Service Provider, its Affiliates, or their respective
Representatives in performance of this Agreement. Without limitation, SHO Claims
shall include any claims, demands, litigation and suits arising under or
relating to out, or out of, any labor, employment, benefit or other matter
relating to any SHO Employee or any former SHO Employee or any alleged or
claimed SHO Employee, any claims relating to whether an individual is or is not
considered a SHO Employee, and any claims with respect to hiring, failure to
hire, firing, promoting, disciplining, discrimination, harassment,
classification, or other matter relating to any SHO Employee or any former SHO
Employee, alleged or claimed.

7.2 Indemnification by Service Provider. Service Provider will defend,
indemnify, and hold harmless the SHO Group and their respective Affiliates, and
their respective Representatives, from and against any and all costs,
liabilities, losses, penalties, expenses and damages (including reasonable
attorneys’ fees) of every kind and nature arising from third-party

 

18



--------------------------------------------------------------------------------

claims, demands, litigation, and suits, that: (a) relate to bodily injury or
death of any person or damage to real and/or tangible personal property directly
caused by the gross negligence or willful misconduct of Service Provider or its
Affiliates during the performance of the Services, or (b) relate to the
infringement of any copyright or trade secret by an Asset owned by Service
Provider or its Affiliates and used by Service Provider in the performance of
the Services (together, “SP Claims”). Notwithstanding the obligations set forth
above in this Section 7.2, Service Provider will not defend or indemnify the SHO
Group, their respective Affiliates, or their respective Representatives to the
extent that such SP Claims are caused by: (i) a breach of any provision of this
Agreement by any member of the SHO Group; (ii) any grossly negligent act or
omission, willful misconduct, or willful failure of any member of the SHO Group,
their respective Affiliates, or their respective Representatives in performance
of this Agreement; or (iii) with respect to infringement claims: (A) any SHO
Group member’s use of the Asset in combination with any product or information
not provided by Service Provider; (B) Any SHO Group member’s distribution,
marketing or use for the benefit of third parties of the Asset; (C) any SHO
Group member’s use of the Asset other than as contemplated by this Agreement; or
(D) information, direction, specification or materials provided by or on behalf
of any SHO Group member. SHO Claims and SP Claims are each individually referred
to as a “Claim.”

7.3 Procedure. In the event of a Claim, the indemnified Party will give the
indemnifying Party as well as the Service Provider Legal Department prompt
notice in writing of the Claim; but the failure to provide such notice will not
release the indemnifying Party from any of its obligations under this Article
except to the extent the indemnifying Party is materially prejudiced by such
failure. Upon receipt of such notice the indemnifying Party may assume the
defense of the Claim, and if it does assume it will be entitled to control the
defense of the Claim at its expense and through counsel of its choice, by giving
notice of its intention to do so to the indemnified Party within twenty
(20) business days of the receipt of such notice from the indemnified Party. The
indemnifying Party will not, without the prior written consent of the
indemnified Party, (i) settle or compromise any Claim or consent to the entry of
any judgment that does not include as an unconditional term thereof the delivery
by the claimant or plaintiff to the indemnified Party of a written release from
all liability in respect of the Claim or (ii) settle or compromise any Claim in
any manner that may adversely affect the Indemnified Party other than as a
result of money damages or other monetary payments that are indemnified
hereunder. The indemnified Party will have the right at its own cost and expense
to employ separate counsel and participate in the defense of any Claim.

7.4 Limitation of Liability. Except for (a) each Party’s indemnity and defense
obligations as set forth in Sections 7.1, 7.2, and 7.3 and other liabilities to
unaffiliated third parties, and (b) a Party’s breach of its confidentiality
obligations, in no event will either Party be liable for any consequential,
incidental, indirect, special, or punitive damages, losses or expenses
(including business interruption, lost business, lost profits, or lost savings)
even if it has been advised of their possible existence. The sole liability of
Service Provider and its Affiliates for any and all claims in any manner related
to this Agreement will be the payment of direct damages, not to exceed (for all
claims in the aggregate) the Fees received by Service Provider under this
Agreement. Notwithstanding anything in this Agreement to the contrary, Service
Provider will not be liable for damages caused by Service Provider’s third-party
contractors; however, to the extent permitted in a TP Agreement, Service
Provider will pass through to SHO applicable rights and remedies under the
respective TP Agreement.

 

19



--------------------------------------------------------------------------------

7.5 Performance. SERVICE PROVIDER MAKES NO REPRESENTATIONS OR WARRANTIES, EITHER
EXPRESS OR IMPLIED, THAT THE SERVICES PROVIDED HEREUNDER ARE OR WILL BE ADEQUATE
OR SUFFICIENT (AS TO QUANTITY, QUALITY OR TYPE) TO MEET THE NEEDS (INCLUDING ANY
SPECIFICALLY IDENTIFIED NEEDS) OR OBJECTIVES OF SHO WITH RESPECT TO THE CONDUCT
OF THE BUSINESS. EXCEPT AS SET FORTH IN THIS AGREEMENT, THE SERVICES ARE
PROVIDED ON AN “AS-IS” BASIS.

7.6 Insurance. The SHO Group warrants and represents to Service Provider that it
has in force at the Rights Closing Effective Time of this Agreement, and will
maintain during this Agreement, the following insurance coverage and minimum
limits. Such coverage shall be provided at the SHO Group’s sole cost and expense
and shall and purchased from companies having a rating of A- VII or better in
the current Best’s Insurance Reports published by A.M. Best Company:

(a) Commercial General Liability, with coverage including, but not limited to,
premises/operations, contractual, personal and advertising injury, and
products/completed operations liabilities, with limits of at least $5,000,000
per occurrence for bodily injury and property damage combined. Limits of
liability requirements may be satisfied by a combination of Commercial General
Liability and Umbrella Excess Liability policies

(b) Comprehensive automobile liability insurance covering all owned, hired, and
non-owned SHO vehicles, with minimum limits of One Million and No/100 Dollars
($1,000,000.00) combined single limit per occurrence for bodily injury and
property damage liability. The SHO Group warrants that all persons operating the
SHO Group’s vehicles are duly licensed and covered under the SHO Group’s
automobile liability insurance policy without exception.

(c) Workers’ compensation insurance coverage on its employees (including the SHO
Employees), individual owners who work in the business and not included in SHO
Employees, and any SHO Group subcontractor employees or independent contractors.
Alternatively, with respect to any SHO Group subcontractors or independent
contractors, the SHO Group shall require its subcontractors and independent
contractors to maintain workers’ compensation insurance coverage if the SHO
Group has not obtained workers’ compensation coverage for SHO Group
subcontractors or independent contractors. The SHO Group shall keep certificates
of insurance documenting such coverage on file and provide them to Service
Provider upon request. The SHO Group agrees to reimburse and indemnify Service
Provider for any costs or expenses incurred by Service Provider as a result of
the SHO Group’s breach of this provision or the failure of any subcontractor or
independent contractor of the SHO Group to maintain workers’ compensation
insurance coverage.

(d) All SHO Group insurance policies required herein shall provide for thirty
(30) days written notice to Service Provider prior to cancellation or
non-renewal of the coverage. All such insurance policies shall be endorsed to
waive any and all rights of subrogation against Service Provider, its parent
company, and its Subsidiaries and Affiliates. Service Provider, its parent
company and its Subsidiaries and Affiliates shall be named as additional
insureds, with the standard “separation of Insureds” provision or an endorsement
for cross-liability coverage.

 

20



--------------------------------------------------------------------------------

The policies shall be endorsed to state that coverage is primary, and
non-contributory with other available coverage, both at no additional cost or
expense to Service Provider

(e) The SHO Group shall submit certificates of insurance to Service Provider
evidencing all insurance required pursuant to this Agreement within thirty
(30) days of execution of this Agreement and at any renewal or replacement of
such policies.

ARTICLE VIII

CONFIDENTIAL INFORMATION, WORK PRODUCT, AND INFORMATION

SECURITY

8.1 Confidential Information.

(a) “Confidential Information” means all non-public information received by a
Party, its Affiliates, and their respective Representatives (together, the
“Receiving Party”) relating to the other Party, its Affiliates, and their
respective Representatives (together, the “Disclosing Party”), in connection
with this Agreement, including information concerning SHO Employees, pricing,
service history, customer information and lists (except to the extent that these
may be shared under privacy laws and regulations), employee information,
sourcing and third party contractor information, costs, product specifications
and methods of operations, business plans, strategies, financial information,
information technology information, and other proprietary information,
regardless of the manner or medium in which it is furnished to or otherwise
obtained by the Receiving Party; provided, that the term “Confidential
Information” does not include information which (i) is or becomes generally
available to the public other than as a result of a disclosure by the Receiving
Party in violation of this Agreement, (ii) is or was available to the Receiving
Party on a non-confidential basis prior to its disclosure to the Receiving Party
by the Disclosing Party, provided that such information did not become available
to the Receiving Party, from a Person who, to the Receiving Party’s knowledge
and at the time of receipt by the Receiving Party of the relevant information,
is bound by a confidentiality agreement with respect to such information with
(or other confidentiality obligation to) the Disclosing Party or another Person
or (iii) was or becomes available to the Receiving Party on a non-confidential
basis from a source other than the Disclosing Party, provided that such source
is or was (at the time of receipt of the relevant information) not, to the
Receiving Party’s knowledge, bound by a confidentiality agreement with respect
to such information with (or other confidentiality obligation to) the Disclosing
Party or another Person.

(b) The Receiving Party will not disclose, and will cause its Affiliates and
Representatives not to disclose, any Confidential Information of the Disclosing
Party to any Person; provided, however, that each Party will be responsible in
any event for the acts or omissions of its Affiliates and Representatives to
whom it discloses the Disclosing Party’s Confidential Information; and provided,
further, that Confidential Information may be disclosed only:

(i) to the Receiving Party’s Affiliates and Representatives in the normal course
of performance of Receiving Party’s obligations under this Agreement;

 

21



--------------------------------------------------------------------------------

(ii) by the Receiving Party to the extent required by applicable Law, rule or
regulation (including complying with any oral or written questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process to which such Party is subject), with
prior notice, if legally permitted, to the Disclosing Party;

(iii) by the Receiving Party, if such Person determines in good faith that such
disclosure is required in order to comply with such Person’s obligations under
the federal or state securities laws, rules or regulations, the rules of the
NASD or the Nasdaq Stock Market or any other similar body), with prior notice,
if legally permitted, to the Disclosing Party; or

(iv) with the prior written consent of the Disclosing Party.

(c) Nothing contained herein will prevent the use (subject, to the extent
possible, to a protective order) of Confidential Information in connection with
the assertion or defense of any claim by or against the other Party.

(d) Each Party acknowledges that if it breaches this Agreement, the other Party
may be irreparably and immediately harmed and may not be made whole by monetary
damages. Accordingly, the Disclosing Party, in addition to any other remedy to
which it may be entitled in law or equity, is entitled to pursue any injunction
or injunctions to prevent breaches of this Agreement and to compel specific
performance of this Agreement, without the need for proof of actual damages.

(e) If Service Provider’s agreement (or that of a Subsidiary or an Affiliate)
with an unaffiliated third-party contractor performing services hereunder (“TP
Agreement”) includes confidentiality terms that are less restrictive than this
Agreement (i.e., the TP Agreement permits broader sharing or disclosure of
confidential information than permitted in this Agreement), then,
notwithstanding anything in this Agreement to the contrary, the less-restrictive
confidentiality terms of the TP Agreement will (i) control over this Agreement
and (ii) govern Service Provider’s rights and obligations in this Agreement
regarding the sharing of SHO Confidential Information with the unaffiliated
third-party contractor, but in each circumstance only to the extent necessary to
permit the unaffiliated third-party contractor to perform the services.

8.2 IT Information Security. The SHO Group, to the extent it uses information
technology systems not provided by Service Provider, and Service Provider will
comply with the provisions of SHMC’s IT information security policy, as the same
may be revised by SHMC and provided to the SHO Group from time to time, with
respect to their activities under this Agreement, including but not limited to
data relating to SHO Employees.

ARTICLE IX

MISCELLANEOUS

9.1 Expenses. Except as otherwise provided herein, each Party will bear its own
expenses with respect to the transactions contemplated by this Agreement.

 

22



--------------------------------------------------------------------------------

9.2 Waiver of Compliance. Any failure of a Party to comply with any obligation,
covenant, agreement or condition in this Agreement may be waived in writing by
the other Party, but such waiver or failure to insist upon strict compliance
with such obligation, covenant, agreement or condition will not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure.

9.3 Amendment. This Agreement may not be amended except by a written amendment
signed by each Party.

9.4 Assignment. The SHO Group may not assign its rights or obligations under
this Agreement without the prior written consent of Service Provider, to be
withheld in Service Provider’s absolute discretion. A Stockholding Change will
constitute an assignment of this Agreement by the SHO Group for which assignment
Service Provider’s prior written consent will be required. Service Provider may
freely assign its rights and obligations under this Agreement to any of its
Affiliates without the prior consent of SHO; provided, that any such assignment
will not relieve Service Provider of its obligations hereunder. This Agreement
will be binding on, and will inure to the benefit of, the successors and assigns
of the parties.

9.5 Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement must be in writing and
will be deemed to have been duly given (a) when delivered by hand, (b) three
(3) business days after it is mailed, certified or registered mail, return
receipt requested, with postage prepaid, (c) on the same business day when sent
by facsimile if the transmission is completed before 5:00 p.m. recipient’s time,
or one business day after the facsimile is sent, if the transmission is
completed on or after 5:00 p.m. recipient’s time or (d) one (1) business day
after it is sent by Express Mail, Federal Express or other courier service, as
follows:

(a)     if to Service Provider:

Sears Holdings Management Corporation

3333 Beverly Road B5-119A

Hoffman Estates, IL 60179

Attention: Senior Vice President-Finance

Facsimile: (847) 286-1699

with a copy to:

Sears Holdings Management Corporation

3333 Beverly Road, B6-210B

Hoffman Estates, IL 60179

Attention: General Counsel

Facsimile: (847) 286-2471

 

23



--------------------------------------------------------------------------------

  (b) if to the SHO Group, or any member thereof:

Sears Authorized Hometown Stores, LLC

Sears Outlet Stores, L.L.C.

Sears Hometown and Outlet Stores, Inc.

3333 Beverly Road B4-150A

Hoffman Estates, IL 60179

Attention: Senior Vice President and Chief Operating Officer

Facsimile: (847) 286-7838

with a copy to:

Sears Hometown and Outlet Stores, Inc.

3333 Beverly Road B6-260A

Hoffman Estates, IL 60179

Attention: General Counsel

Facsimile: (847) 286-0266

or such other address as the person to whom notice is to be given has furnished
in writing to the other parties. A notice of change in address will not be
deemed to have been given until received by the addressee.

9.6 Survival. The provisions of Articles III, V, VI, VII, VIII, and IX will
survive any termination or expiration of this Agreement.

9.7 Headings. The article and section headings contained in this Agreement are
inserted for reference purposes only and will not affect the meaning or
interpretation of this Agreement.

9.8 No Third Party Rights. Except for the indemnification rights under this
Agreement of any Service Provider or SHO indemnitee in their respective
capacities as such, this Agreement is intended to be solely for the benefit of
the parties and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties.

9.9 Counterparts. This Agreement may be executed by facsimile and in any number
of counterparts, each of which will be deemed to be an original, and all of
which together will be deemed to be one and the same instrument.

9.10 Severability. If any provision of this Agreement is declared by any court
of competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision will (to the extent permitted under applicable Law) be construed by
modifying or limiting it so as to be legal, valid and enforceable to the maximum
extent compatible with, and possibly under, applicable Law, and all other
provisions of this Agreement will not be affected and will remain in full force
and effect.

9.11 Entire Agreement. This Agreement (including the appendices hereto), as well
as the Separation Agreement and the Services Agreement, constitute the entire
agreement between the parties hereto and supersedes all prior agreements and
understandings, oral and written, between the parties hereto with respect to the
subject matter hereof. In the event of any conflict between the Separation
Agreement and the Services Agreement, the provisions of this Agreement shall
control with respect to any matter relating to the SHO Employees.

 

24



--------------------------------------------------------------------------------

9.12 Force Majeure. Neither Party will be responsible to the other for any delay
in or failure of performance of its obligations under this Agreement, or under
any order placed pursuant to this Agreement, to the extent such delay or failure
is attributable to any act of God, act of terrorism, fire, accident, war,
embargo or other governmental act, or riot; provided, however, that the Party
affected thereby gives the other Party prompt written notice of the occurrence
of any event which is likely to cause any delay or failure setting forth its
best estimate of the length of any delay and any possibility that it will be
unable to resume performance; provided, further, that said affected Party will
use its commercially reasonable efforts to expeditiously overcome the effects of
that event and resume performance.

9.13 Fair Construction; Joint and Several Liability. This Agreement will be
deemed to be the joint work product of the parties without regard to the
identity of the draftsperson, and any rule of construction that a document will
be interpreted or construed against the drafting Party will not be applicable.
All representations, warranties, indemnification and other obligations of the
SHO Group hereunder shall be the joint and several obligations of the SHO Group,
and all representations, warranties, indemnification and other obligations of
the Service Provider hereunder shall be the joint and several obligations of the
Service Provider

9.14 No Agency. Nothing in this Agreement creates a relationship of agency,
partnership, or employer/employee between Service Provider and the SHO Group and
it is the intent and desire of the parties that the relationship be and be
construed as that of independent contracting parties and not as agents,
partners, joint venturers or a relationship of employer/employee.

9.15 Services Operating Committee; Dispute Resolution; Mediation.

(a) Services Operating Committee. The Services Operating Committee established
pursuant to the Services Agreement (the “Services Operating Committee”) will
address all day-to-day operational, financial, and other issues that may arise
with respect to this Agreement, including its interpretation, the parties’
intent reflected in this Agreement, and the policies and practices between
Service Provider and its Affiliates and the businesses comprising SHO’s
businesses in effect immediately prior to the Rights Closing Effective Time, and
all Disputes (as defined below). The Services Operating Committee will discuss
all of these issues and will attempt to resolve informally all Disputes in
accordance with the applicable provisions of the Services Agreement.

(b) Dispute Resolution by the Services Operating Committee.

(i) If a Dispute arises, neither Party may take any formal legal action (such as
seeking to terminate this Agreement, seeking mediation in accordance with
Section 9.15(c), or instituting or seeking any judicial or other legal action,
relief, or remedy with respect to or arising out of this Agreement) unless the
Party has first (i) delivered a notice of dispute (the “Dispute Notice”) to all
of the members of the Services Operating Committee and (ii) complied with the
terms of this Section 9.15(b). At the first monthly meeting of the Services
Operating Committee following the delivery of the

 

25



--------------------------------------------------------------------------------

Dispute Notice (the “Dispute Meeting”) the Operating Committee will attempt to
resolve all of the Disputes that are the subject the Dispute Notice. Each Party
will cause its members on the Services Operating Committee to negotiate in good
faith to resolve all Disputes in a timely manner. If by the 10th day following
the Dispute Meeting the Services Operating Committee has not resolved all of the
Disputes (the “Resolution Failure Date”) the parties will proceed to mediate the
unresolved Disputes (“Unresolved Disputes”) in accordance with Section 9.15(c).

(ii) Subject to the next sentence, “Dispute” means each claim, controversy,
dispute, and disagreement between, on the one hand, SHO or any of its
Affiliates, or any of their respective shareholders, officers, directors,
agents, employees, legal representatives (including attorneys in their
representative capacity), successors and assigns and, on the other hand, Service
Provider or any of its Affiliates, employees, legal representatives (including
attorneys in their representative capacity), successors and assigns, in each
case arising out of or relating to a Party’s performance, or failure to perform,
one or more of its obligations in this Agreement.

(c) Mediation of Unresolved Disputes. Service Provider and SHO will in good
faith attempt to resolve all Unresolved Disputes by non-binding mediation.
Service Provider and SHO will negotiate in good faith to determine the mediator,
the mediator’s compensation and related costs, and the applicable rules for the
mediation. If by the 15th day following the Resolution Failure Date Service
Provider and SHO have been unable to settle an Unresolved Dispute the
obligations of Service Provider and SHO in this Section 9.15(c) will terminate
with respect to the Unresolved Dispute.

9.16 Condition Precedent to the Effectiveness of this Agreement. This Agreement
will not become effective until it has been approved by the Audit Committee of
the Board of Directors of SHLD.

9.17 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement will be governed by, and construed in accordance with, the
laws of the State of Illinois, without giving effect to the conflicts of law
principles thereof. This Agreement will not be subject to any of the provisions
of the United Nations Convention on Contracts for the International Sale of
Goods.

(b) Each of the parties irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any Illinois state court or
Federal court of the United States of America, in either case sitting in Cook
County, Illinois, and any appellate court to any thereof, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby or for recognition or enforcement of any judgment relating
thereto, and each of the parties irrevocably and unconditionally (i) agrees not
to commence any such action or proceeding except in such courts, (ii) agrees
that any claim in respect of any such action or proceeding may be heard and
determined in such Illinois state court or, to the extent permitted by law, in
such Federal court, (iii) waives, to the fullest extent it may legally and
effectively do so, any objection that it may now or hereafter have to the laying
of venue of any such action or proceeding in any such Illinois state or Federal
court, and (iv) waives, to the fullest extent permitted by law, the defense of
an inconvenient forum to the maintenance of such

 

26



--------------------------------------------------------------------------------

action or proceeding in any such Illinois state or Federal court. A final
judgment in any such action or proceeding will be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law. Each Party irrevocably consents to service of process in the manner
provided for notices in Section 9.5. Nothing in this Agreement will affect the
right of any Party to serve process in any other manner permitted by Law.

(c) EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE
PARTIES HERETO HEREBY (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.17(c).

* * * * *

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Service Provider and SHO have caused this Agreement to be
executed on the date first written above by their respective duly authorized
officers.

 

Sears Holdings Management Corporation By:   /s/    William Phelan

Name:

  William Phelan

Title:

  Senior Vice President-Finance

 

Sears Authorized Hometown Stores, LLC By:   /s/    John E. Ethridge II

Name:

  John E. Ethridge II

Title:

 

 

Sears Outlet Stores, L.L.C. By:   /s/    John E. Ethridge II

Name:

  John E. Ethridge II

Title:

 

 

Sears Hometown and Outlet Stores, Inc. By:   /s/    John E. Ethridge II

Name:

  John E. Ethridge II

Title:

  Vice President, Supply Chain and Technology

 

28



--------------------------------------------------------------------------------

LIST OF APPENDICES

 

Appendix A    Administrative Service Fee Appendix B    Continuing Plans and
Other Benefits-Related Services

 

29



--------------------------------------------------------------------------------

Appendix A

Administrative Service Fee and Cost Reimbursement

1. For each of the first 24 months during the Term (the “Base ASP”) the monthly
Administrative Service Fee will be $30.58 per SHO employee during the month (the
“Base Rate”). The Base Rate has been determined by the following formula
($1,896,822 divided by 12) divided by 5,169 (the “Base Employee Number”). The
amount of $1,896,822 is Service Provider’s total annual costs to provide the
Administrative Services during the Base ASP and includes a 30% profit margin.
The number of SHO employees for each month during the Base ASP will be
determined by the following formula: number of SHO employees at the beginning of
the month plus the number of SHO employees at the end of the month, divided by
2.

2. For each of the next two 12-month periods and the final period beginning on
the first day following the end of second 12-month period and ending on the last
day of the 66th month following the Rights Closing Effective Time (each a
“Remaining ASP”), SHO and Service Provider will negotiate in good faith to
determine the monthly per employee Administrative Service Fee for the Remaining
ASP, which negotiations will reflect the following understandings with respect
to the amount of the Administrative Service Fee (clauses a and b being subject
to clause d):

 

  a. The monthly per employee Administrative Service Fee will reflect all of
Service Provider’s costs and expenses to provide the Administrative Services
(together, the “Total Costs”);

 

  b. The monthly per employee Administrative Service Fee will reflect, as
Service Provider’s profit margin, an amount equal to 30% of Service Provider’s
Total Costs;

 

  c. The number of SHO employees for each month during each Remaining ASP will
be determined by the following formula: number of SHO employees at the beginning
of the month plus the number of SHO employees at the end of the month, divided
by 2; and

 

  d. The monthly per employee Administrative Service Fee for the first Remaining
ASP will not be greater than 120% of the Base Rate, and the monthly per employee
Administrative Service Fee for each of the second Remaining ASP and the third
Remaining ASP will not be greater than 120% of the per employee Administrative
Service Fee for the immediately preceding Remaining ASP.

3. SHO also will be billed for and pay Service Provider for all gross payroll,
compensation related and other direct costs incurred or paid by Service Provider
in connection with the services provided hereunder, which shall include, and not
be limited to all wages (standard and overtime), bonuses, commissions, severance
and termination payments, taxes, insurance costs, benefits, contributions and
other direct costs for the SHO Employees. All costs, fees, and reimbursements
will be payable by SHO to Service Provider in a manner agreed to by the parties
prior to the Rights Closing Effective Time provided that all payroll-related
payments shall be funded by SHO in advance of the applicable payroll payment
date (including but not limited to the first payroll date).

 

A - 1



--------------------------------------------------------------------------------

4. SHO will reimburse Service Provider for (a) all costs that are reimbursable
by SHO in accordance with the Agreement and (b) for all services that Service
Provider performs at SHO’s request and that are not Administrative Services
covered by the Administrative Service Fee. In addition, if Service Provider uses
a vendor that is not an Affiliate of Service Provider to provide the
Administrative Services and during any Remaining ASP the vendor increases its
prices to provide the Administrative Services, SHO will reimburse Service
Provider for the amount of the increase.

 

A - 2



--------------------------------------------------------------------------------

Appendix B

Continuing Plans and Other Benefits-Related Services

 

Business

  

Services Provided

CONTINUING

PLANS

  

1. Active Group Health Coverage under the Sears Holdings Medical Plan, Dental
Plan and Flexible Benefits Plan 1

 

a.      Benefits Transition Period – Effective as of the Rights Closing
Effective Time through no later than December 31, 2013.

 

b.      Post-Rights Closing Effective Time (and so referred to as
“Post-Separation”), Service Provider to act as third party administrator on
behalf of SHO, which will continue to offer the Sears Holdings Medical Plan,
Dental Plan and Flexible Benefits Plan to eligible SHO Employees without
interruption post spin

 

2. COBRA Continuation Coverage 2

 

c.      Post-Separation, Service Provider to provide COBRA continuation coverage
for medical, dental and health care flexible spending account (FSA), as third
party administrator of these plans on behalf of SHO, to SHO employees (and their
qualified beneficiaries) participating in these plans who incur a qualifying
event under COBRA post-Separation, provided, however, as of January 1, 2014 (or
earlier if SHO establishes a SHO Benefit Plan to replace a particular Continuing
Plan before January 1, 2014), SHO shall assume COBRA continuation coverage for
SHO employees (and their qualified beneficiaries) who incur a qualifying event
post-Separation.

 

3. Other Benefits 3

 

d.      Refer to Exhibit B-1 for a summary of the other benefits sponsored or
made available by Service Provider (or a Service Provider affiliate), indicating
what was offered to SHO Employees pre-Separation and what will be offered
post-Separation, during the Benefits Transition Period.

 

e.      Any benefit program of Service Provider (or an Affiliate) not listed in
this Appendix B or Exhibit B-1 as offered post-Separation is not intended to be
available to SHO Employees post-Separation.

 

1 

Each SHO Employee will continue to be responsible for the employee portion of
his/her active group health coverage, which will continue to be deducted, pre-or
post-tax, as applicable, from pay. Coverage will be subject to the terms and
conditions and the continued availability of each such plan.

2 

Each SHO Employee (or qualified beneficiary) who incurs a qualifying event under
COBRA will be responsible for the cost of COBRA continuation coverage at a rate
equal to 102% of the full cost of continued medical and dental coverage.
Additional costs related to such COBRA coverage will be paid by SHO. Coverage
will be subject to the terms and conditions and the continued availability of
each such plan.

3 

.Each SHO Employee will continue to be responsible for the employee portion of
his/her coverage under any of the other benefits, which will continue to be
deducted, pre-or post-tax, as applicable, from such SHO Employee’s SHO pay.

 

B - 1



--------------------------------------------------------------------------------

Business

  

Services Provided

  

4. Benefits Administration – Continuing Plans

 

•    With respect to benefit programs sponsored by Service Provider (or an
Affiliate), which will be Continuing Plans for eligible SHO Employees during the
Benefits Transition Period, Service Provider will continue to select and manage
consultants, brokers, vendors and the like, as necessary to handle:

 

•    Plan design and eligibility;

•    Day to day operations of the benefit programs;

•    Benchmarking;

•    Plan contract performance guarantees; and

•    Government required filings (e.g. Form 5500 and SAR filings)

 

B - 2



--------------------------------------------------------------------------------

Exhibit B-1: Other Continuing Plans

During the Benefits Transition Period, continued participation by associates of
SHO under the following other Continuing Plans will continue to be offered to
otherwise eligible SHO Employees, according to the following table, as if SHO
sponsored or made these benefits available with Service Provider (or an
Affiliate) acting as the third party administrator, subject to the terms and
conditions and the continued availability of each such program:

 

Other Benefit Programs

  

Participation Pre-

Separation

   Participation Post-
Separation    Benefits Transition
Period

Short-Term Disability Program

   ü    ü    See note 1 below

Company Paid Life Insurance

   ü    ü    See note 1a below

Long-Term Disability Program

   ü    ü    See note 1 below

Optional Life Insurance

   ü    ü    See note 1a below

Business Travel Accident Insurance

   ü    ü    See note 1 below

WorkLife Solutions

   ü    ü    See note 1 below

Commuter Benefit Program

   ü    ü    See note 1 below

Adoption Assistance Program

   ü    ü    See note 1 below

Starbridge Program

   ü    ü    See note 1 below

Voluntary Benefits Program

   ü    ü    See note 1 below

Employee Assistance Program (EAP)

   ü    ü    See note 1 below

Associate Stock Purchase Plan

   ü    NO    N/A

401(k) Savings Plan

   ü    NO    N/A2

Pension Plan (Frozen)

   ü    NO    N/A

Transition Pay Plans

   ü    NO    N/A2

 

1. With respect to the noted plans, the Benefits Transition Period shall end as
of December 31, 2013, subject to earlier termination in accordance with the
definition of Benefits Transition Period in the Agreement.

 

1a. With respect to the noted plans, the Benefits Transition Period shall end as
of December 31, 2012, unless the insurer for these plans notifies SHMC by the
Rights Closing Effective Time that SHO Employees can continue coverage under
these plans through December 31, 2013, in which case the Benefits Transition
Period for these plans shall be December 31, 2013, all subject to earlier
termination in accordance with the definition of Benefits Transition Period in
the Agreement.

 

2. If the SHO Group establishes a severance plan or policy or 401(k) plan, the
Service Provider will, to the extent it is providing payroll services as part of
the Administrative Services, handle payment of the severance-related payments
and payroll deferrals with respect to such 401(k) plan.

 

B - 3